Title: From Thomas Jefferson to Morgan Brown, 16 January 1800
From: Jefferson, Thomas
To: Brown, Morgan



Sir
Philadelphia. Jan. 16. 1800.

Your letter of Octob. 1. has been duly recieved, and I have to make you my acknowlegements for the offer of the two Indian busts found on the Cumberland & in your possession. such monuments of the state of the arts among the Indians are too singular not to be highly esteemed, and I shall preserve them as such with great care. they will furnish new and strong proofs how far the patience & perseverance of the Indian Artist supplied the very limited means of execution which he possessed. accept therefore, I pray you my sincere thanks for your kind offer, and assurances of the gratification these curiosities will yield here. as such objects cannot be conveyed without injury but by water, I will ask the favor of you to forward them by some vessel going down the river to New Orleans, to the address of mr Daniel Clarke junr. of that place, to whom I write to have them forwarded round by sea, & to answer for me the expences of transportation, package &c. I am, with many acknowlegements for this mark of your attention Sir
Your most obedt. humble servt

Th: Jefferson

